Case 2:17-cr-20640-SJM-RSW ECF No. 530, PageID.4112 Filed 09/12/19 Page 1 of 7
       Case 2:17-cr-20640-SJM-RSW ECF No. 530, PageID.4113 Filed 09/12/19 Page 2 of 7
 AO 245B (Rev. 09/18) Judgment in a Criminal Case                                                             Judgment-- Page 2

DEFENDANT:                 Dawon Taylor
CASE NUMBER:               0645 2: l 7CR20640 (3)

                                                      IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
78 months custody, which is then reduced, pursuant to USSG 5Gl.3, Application Note 4 and 5, to give the defendant credit for
24 months served on a related state sentence (Case No. 2017- 262469-FC) which he would otherwise not receive credit for from
the Bureau of Prisons producing a revised sentence of 54 months.

The Court waives the imposition of the costs of incarceration.

 �     The court makes the following recommendations to the Bureau of Prisons:

         That the defendant be designated to an institution with a comprehensive drug treatment program/Residential Drug
         Abuse Program (RDAP).

         That the defendant be designated to an institution that offers auto repair training.

 �     The defendant is remanded to the custody of the United States Marshal.
 D     The defendant shall surrender to the United States Marshal for this district:

          D     at                                  □       a.m.     □      p.m.       on

          D     as notified by the United States Marshal.

 D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          D     before 2 p.m. on
          D     as notified by the United States Marshal.
          D     as notified by the Probation or Pretrial Services Office.


                                                               RETURN
I have executed this judgment as follows:


         Defendant delivered on to


at, with a certified copy of this judgment.




                                                                                            UNITED STATES MARSHAL

                                                                                                     By
                                                                                        DEPUTY UNITED STATES MARSHAL
       Case 2:17-cr-20640-SJM-RSW ECF No. 530, PageID.4114 Filed 09/12/19 Page 3 of 7
 AO 2458 (Rev. 09/18) Judgment in a Criminal Case                                                           Judgment-- Page 3

DEFENDANT:                Dawon Taylor
CASE NUMBER:              0645 2:17CR20640 (3)

                                                SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: 3 years.

The Court waives the imposition of the costs of supervision.

                                            MANDATORY CONDITIONS
 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
    release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
          D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check ifapplicable)
 4. D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
          of restitution. (check ifapplicable)
 5. IZ! You must cooperate in the collection of DNA as directed by the probation officer, if applicable.
 6.   □   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
          seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you
          reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
 7. D You must participate in an approved program for domestic violence. (check if applicable)

          The defendant must comply with the standard conditions that have been adopted by this court as well as with any
 additional conditions on the attached page.
       Case 2:17-cr-20640-SJM-RSW ECF No. 530, PageID.4115 Filed 09/12/19 Page 4 of 7
 AO 2458 (Rev. 09/18) Judgment in a Criminal Case                                                                 Judgment -- Page 4

DEFENDANT:                 Dawon Taylor
CASE NUMBER:               0645 2:17CR20640 (3)

                               STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy of this judgment containing these conditions. I understand additional information regarding these
conditions is available at the www.uscourts.gov.

 Defendant's Signature                                                                             Date
     Case 2:17-cr-20640-SJM-RSW ECF No. 530, PageID.4116 Filed 09/12/19 Page 5 of 7
AO 245B (Rev. 09/18) Judgment in a Criminal Case                                             Judgment -- Page 5

DEFENDANT:               Dawon Taylor
CASE NUMBER:             0645 2: l 7CR20640 (3)

                               SPECIAL CONDITIONS OF SUPERVISION
       1.     The defendant shall participate in a program approved by the probation department for substance
       abuse, which may include testing to determine if the defendant has reverted to the use of drugs or alcohol.

       2.      The defendant shall not use or possess alcohol in any consumable form, nor shall the defendant be
       in the social company of any person whom the defendant knows to be in possession of alcohol or illegal
       drugs or visibly affected by them. The defendant shall not be found at any place that serves alcohol for
       consumption on the premises, except for restaurants.

       3.      The defendant shall participate in a program approved by the probation department for mental
       health counseling, if necessary.

       4.    The defendant shall enroll and participate in a Cognitive Behavior Therapy (CBT) program as
       approved by the probation officer, if necessary.

       5.     The defendant shall be lawfully and gainfully employed, participating in an educational/vocational
       program, or a combination thereof would be the equivalent of full-time employment. "Full-time"
       employment is defined as 40 hours per week.

       6.      The defendant shall participate in an available program to obtain a General Educational
       Development certificate (GED) during the term of incarceration. If the defendant does not obtain a GED
       while incarcerated, the defendant shall obtain a GED during the term of supervised release.

       7.      The defendant shall not be a member of or associated with any group oriented in whole or in part
       toward criminal purpose, commonly referred to as a "gang." Defendant shall not be found in the social
       company of any person who defendant knows or reasonable ought to know is a member of or associated
       with such a gang. The defendant shall not possess, wear or display in any manner any insignia, emblem,
       hat, scarf, bandana or article of clothing which is designed, arranged, or used in any way to symbolize
       membership in, affiliation with or approval of a gang. The defendant shall not possess, wear or display
       any article of clothing to which any insignia or name (including, for example, either a designer's name or
       symbol), which is easily discemable from a distance or more than IO feet. The defendant shall not at any
       time use his hand or body signals of such kind as are associated with signifying membership in, affiliation
       with or approval of a gang. The defendant shall acquire no tattoos, body markings or piercing of any kind.
       Case 2:17-cr-20640-SJM-RSW ECF No. 530, PageID.4117 Filed 09/12/19 Page 6 of 7
 AO 2458 (Rev. 09/18) Judgment in a Criminal Case                                                                         Judgment- Page 6

DEFENDANT:                   Dawon Taylor
CASE NUMBER:                 0645 2:17CR20640 (3)

                                        CRIMINAL MONETARY PENALTIES
     The defiendant must pay the tota1 cnmma
                                        . . 1 monetary pena1.ttes under the schedu1e ofpayments on Sheet 6
                                      Assessment JVTA Assessment*                            Fine                                   Restitution
 TOTALS                                  $100.00                     NIA                   Waived                                 Not applicable


 □     The determination ofrestitution is deferred until an Amended Judgment in a Criminal Case (A0245C) will be entered after
       such determination.
 □     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
         § 3664(i), all nonfederal victims must be paid before the United States is paid.

 □     Restitution amount ordered pursuant to plea agreement $
 □     The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution or fine is paid in full before
       the fifteenth day after the date ofthe judgment, pursuant to 18 U.S.C. § 3612(t). All ofthe payment options on Sheet 6 may be
       subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       D the interest requirement is waived for the D fine                                     D restitution
       D the interest requirement for the                   D     fine                         D restitution is modified as follows:
• Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
** Findings for the total amount of losses are required under Chapters 109A, 110, I JOA, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
       Case 2:17-cr-20640-SJM-RSW ECF No. 530, PageID.4118 Filed 09/12/19 Page 7 of 7
 AO 2458 (Rev. 09/18) Judgment in a Criminal Case                                                                            Judgment- Page 7

DEFENDANT:                     Dawon Taylor
CASE NUMBER:                   0645 2:l 7CR20640 (3)

                                                  SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay,payment of the total criminal monetary penalties is due as follows:

 A      �     Lump sum payments of$ I 00.00 (Special Assessment) due immediately,balance due

        □     not later than                                    ,or

        D     in accordance                □      C,         □        D,        D      E,or         D      F below; or

 B      D     Payment to begin immediately (may be combined with                □      C,           D      D,or                □      F below); or

 C      D     Payment in equal (e.g., weekly, monthly, quarterly) installments of$ over a period of
              (e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

 D      D     Payment in equal (e.g., weekly, monthly, quarterly) installments of$ over a period of
              (e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a term of supervision; or

 E      D     Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time;
              or

 F      �     Special instructions regarding the payment of criminal monetary penalties:
              The Court waives the imposition of a fine.

Unless the court has expressly ordered otherwise,if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties,except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program,are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 D     Joint and Several
       Restitution is joint and several with the following co-defendants and/or related cases, in the amount specified below:

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount,Joint and Several Amount,
       and corresponding payee,if appropriate.

        D Defendant shall receive credit on «dft_his_hern restitution obligation for recovery from other defendants who contributed to
        the same loss that gave rise to defendant's restitution obligation.
 D      The defendant shall pay the cost of prosecution.
 D      The defendant shall pay the following court cost(s):
 D      The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
